                   1 Gary M. Messing, Bar No. 75363
                       gary@majlabor.com
                   2 Jason H Jasmine, Bar No. 215757
                       jason@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     980 9th Street, Suite 380
                   5 Sacramento, California 95814
                     Telephone:      916.446.5297
                   6 Facsimile:      916.448.5047

                   7 Attorneys for Defendant
                     FRESNO DEPUTY SHERIFF’S ASSOCIATION
                   8

                   9                           IN THE UNITED STATES DISTRICT COURT

               10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

               11                                          FRESNO DIVISION

               12 CESAR CAMPOS and LATANA M.                           Case No. 1:18-cv-01660 AWI-EPG
                  CHANDAVONG, on behalf of themselves and
               13 all others similarly situated,                       STIPULATION AND ORDER
                                                                       EXTENDING DEADLINE TO
               14                     Plaintiffs,                      EXCHANGE INITIAL DISCLOSURES

               15               v.                                     (ECF No. 59)

               16 FRESNO DEPUTY SHERIFF’S
                  ASSOCIATION, COUNTY OF FRESNO;
               17 XAVIER BECERRA, in his official capacity
                  as Attorney General of the State of California;
               18 ERIC BANKS, PRISCILLA WINSLOW,
                  ERICH SHINERS, and ARTHUR A.
               19 KRANTZ, in their official capacities as chair
                  and members of the California Public
               20 Employment Relations Board,

               21                     Defendants.

               22

               23                                             STIPULATION
               24               WHEREAS, the response of Defendant Fresno County Sheriff’s Association (the “FDSA”)
               25 to the Second Amended Complaint (the “SAC”) was extended to May 2, 2020 pursuant to the

               26 Court’s March 25, 2020 Order [Doc #58];
               27

               28
MESSING ADAM &
  JASMINE LLP          00085503-1
ATTORNEYS AT LAW
                              STIPULATION AND ORDER EXTENDING DEADLINE TO EXCHANGE INITIAL DISCLOSURES
                   1            WHEREAS, after defendants filed motions to dismiss the First Amended Complaint, the

                   2 Court extended the deadline for the parties to exchange Initial Disclosures to April 20, 2020, or 30

                   3 days after plaintiffs filed the SAC on March 19, 2020 [Doc #55]; and

                   4            WHEREAS, the parties agree that Initial Disclosures should occur after, not before, any

                   5 responsive pleading is filed and the case is in a posture to move forward;

                   6            IT IS THEREFORE STIPULATED by and between plaintiffs and the FDSA, and an order

                   7 of this Court is requested, that the deadline to exchange Initial Disclosures shall be moved to thirty

                   8 (30) days after resolution of the FDSA’s responsive motion to the SAC.

                   9

               10 Dated: March 26, 2020                           MESSING ADAM & JASMINE LLP

               11

               12
                                                                  By          /s/ Monique Alonso
               13                                                      Monique Alonso
                                                                       Attorneys for Defendant
               14                                                      FRESNO DEPUTY SHERIFF’S ASSOCIATION
               15

               16 Dated: March 26, 2020                           MITCHELL LAW PLLC

               17

               18                                                 By          /s/ Jonathan Mitchell
                                                                       Jonathan Mitchell
               19
                                                                       Attorneys for Plaintiffs
               20                                                      CESAR CAMPOS, et al.

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00085503-1                                        2
  JASMINE LLP
ATTORNEYS AT LAW
                               STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE TO EXCHANGE INITIAL
                                                             DISCLOSURES
                   1                                                   ORDER

                   2            Pursuant to the stipulation of the parties, and finding that good cause exists,

                   3            IT IS ORDERED that the deadline to exchange Initial Disclosures is extended to thirty

                   4 (30) days after resolution of the FDSA’s responsive motion to the Second Amended Complaint or,

                   5 if no responsive motion is filed, thirty (30) days after the filing of FDSA’s answer to the Second

                   6 Amended Complaint.

                   7

                   8 IT IS SO ORDERED.

                   9
                           Dated:     March 27, 2020                               /s/
               10                                                           UNITED STATES MAGISTRATE JUDGE
               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
MESSING ADAM &
                       00085503-1                                          3
  JASMINE LLP
ATTORNEYS AT LAW
                               STIPULATION AND [PROPOSED] ORDER EXTENDING DEADLINE TO EXCHANGE INITIAL
                                                             DISCLOSURES
